Citation Nr: 0318193	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  01-04 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a bladder condition.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to February 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal or a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied entitlement to the benefit sought on 
appeal.  

Other issue

In his June 1999 application for compensation benefits the 
veteran claimed entitlement to service connection for a lung 
disorder, in addition to the bladder condition referenced 
above.  The RO has not yet adjudicated the issue of service 
connection for a lung disorder, and that issue is referred to 
the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) [the Board does not have jurisdiction of an 
issue not yet adjudicated by the RO].


REMAND

The veteran contends that his bladder condition, which has 
been diagnosed as urinary incontinence, had its onset during 
service.  

Factual background

The report of physical examination on entering service 
indicates that the veteran was then found to have been 
enuretic over a year previously.  [Enuresis is bed wetting.  
See Smith v. West, 12 Vet. App. 312, 313 (1999).  He 
underwent a psychiatric evaluation in January 1945 due to 
enuresis.  His commanding officer reported that his military 
adjustment had been poor due to the enuresis.  A physical 
examination had not revealed any physical cause for the 
problem.  During the psychiatric evaluation the veteran 
reported having been enuretic all his life.  On evaluation 
the psychiatrist found that he had wet his bed all his life 
and that he had considerable difficulty retaining urine 
during the day.  Organic findings were all negative, and the 
psychiatrist entered a diagnosis of enuresis, psychogenic.  
The psychiatrist determined that, due to the enuresis, the 
veteran was unlikely to make a satisfactory soldier and 
referred his case to the discharge board.  The report of the 
separation examination includes a psychiatric diagnosis of 
enuresis.  The examiner found that the enuresis existed prior 
to entering service and was not aggravated during service.

There is no pertinent medical or other evidence for many 
decades after the veteran was discharged from military 
service.  The veteran has presented medical records showing 
treatment for urinary incontinence since February 2000.  The 
reason or such incontinence is not clear from the evidence 
now of record.  

Relevant law and regulations

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b)

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  

Reasons for remand

It is not clear from the available evidence whether the 
current urinary incontinence is related to the enuresis that 
he experienced prior to and during service.  For that reason 
the Board finds that a VA medical examination is required.  
See Charles v. Principi, 16 Vet. App. 370 (2002).

The veteran reported having received treatment for a 
"bladder condition" since 1945 from a VA medical center.  
He submitted records dated from July 1991 to January 1999, 
but none prior to July 1991.  VA treatment records are deemed 
to be evidence of record, and a determination on the merits 
of the veteran's appeal cannot be made without consideration 
of that evidence.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The veteran also reported having received treatment for a 
"bladder condition" from the University of Maryland Medical 
Center since 1988.  The RO requested the treatment records 
from that facility, but no records prior to April 1998 were 
provided.  In addition, the veteran reported having received 
treatment from H.M., M.D., since 1975, but Dr. M. provided 
records only since February 2000.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to Veterans Benefits Administration (VBA) for the 
following development:

1.  VBA should obtain from the veteran 
the names and addresses of all medical 
care providers who treated the veteran 
for a urinary disorder since his 
separation from service, as well as the 
approximate dates of such treatment.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.  If VBA is not able 
to obtain any such records, the claims 
file should be documented to that effect 
and the veteran so notified and given the 
opportunity to obtain such records 
himself.

2.  After the development requested above 
has been completed to the extent 
possible, VBA should provide the veteran 
a VA physical examination.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report. The examiner should conduct an 
examination and provide a diagnosis for 
any pathology found.  If the examination 
results in any diagnosis of a bladder or 
urinary condition, the examiner should 
provide an opinion as to whether the 
currently diagnosed disorder is the same 
or is etiologically related to the 
enuresis that the veteran experienced 
before and during service.  If the answer 
to that question is affirmative, the 
examiner should also provide an opinion 
on whether the enuresis underwent an 
increase in severity during or due to 
service.  The examiner should provide the 
rationale for all opinions given.  If the 
examiner finds that a psychiatric 
examination is required in order to 
provide more complete medical 
information, such should be scheduled.

3.  After undertaking any additional 
development deemed appropriate, VBA 
should re-adjudicate the issue of service 
connection for a bladder condition.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




__________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


